DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-13 and 29-46 are pending:
		Claims 1-13 and 46 are rejected.
		Claims 29-45 are withdrawn. 
		Claim 46 has been added.
		Claims 8 and 10 have been amended. 
Response to Amendments
Amendments filed 03/02/2022 have been entered. Amendments to the claims overcome §112 rejection but do not overcome §103 rejection previously set forth in non-final Office Action mailed 09/03/2021.
Amendments necessitate new grounds of rejection under §112.
Response to Arguments 
Arguments filed 03/02/2022 have been entered. Arguments were fully considered. 
On page 7 of Applicant’s Arguments, Applicant argues that:
The Office is correct that Rasmussen discloses a cycle wherein Fe(III) is reduced Fe(II) and subsequently regenerated by an oxidant. However, contrary to the position of the Office, Jaffe cannot be modified with the oxidant regeneration process of Rasmussen. The Fe(III) regeneration process of Rasmussen requires hydrochloric acid (HCl) to produce low pH (e.g. less than 2) of the reaction medium. The HCl also serves as chloride source in the regeneration of Fe(III). Reaction conditions of Fe(III) regeneration are provided in Col. 9, 11. 58-67 of Rasmussen. The use of HCl and the low pH would necessarily kill the Feammox bacterium of Jaffe or render the bacterium inoperable for Feammox activity. The killing of microbial species is explicitly acknowledged in Rasmussen at Col. 10, 1.62 through Col. 11, 1.1. This portion of Rasmussen recites: 



Furthermore, the present invention could also be easily adapted to destroy the more acid-resistant pathogenic organisms such as ova of the roundworm Ascaris species which is considered as one of the most environmentally resistant pathogenic organisms. 

Moreover, paragraph [0164] of the published application recites "Feammox reaction seems to stop at a pH 2.0 or 8.0." Killing the Feammox bacterium or precluding activity of the Feammox bacterium renders Jaffe unsuitable for its intended purpose. See MPEP § 2143.01V - If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, there is no suggestion or motivation to make the proposed modification. For at least these reasons, the combination of Jaffe and Rasmussen cannot establish a prima facie case of obviousness.

	This argument is moot because the combination of Jaffe and Rasmussen does not include hydrochloric acid. Furthermore, Jaffe is modified by Rasmussen to include a regenerative oxidant which can be a liquid regenerative oxidant such as such as hydrogen peroxide, sodium hypochlorite or calcium hypochlorite (Rasmussen, see C5/L62-65) or can be a gaseous regenerative oxidant such as compressed air (Rasmussen, see C6/L7-11). Therefore claims are rendered obvious over Jaffee in view of Rasmussen.
On page 7 of Applicant’s Arguments, Applicant argues that:
Regarding claim 11, Rasmussen fails to teach elemental sulfur as the regenerative oxidant. As shown in the reaction scheme in Col. 9 of Rasmussen, elemental sulfur is the reduction product of the sulphidic compound MeS. In being the reduced form, the elemental sulfur of Rasmussen cannot act as an oxidant.

	This argument is not persuasive because Rasmussen discloses that “It is well known in the field of chemistry that ferric iron, Fe3+, oxidizes sulphidic/metallic compounds to elemental sulphur and metal ions more rapidly than most gaseous oxidants” (Rasmussen, see C9/L50-55) and because elemental sulphur is present as a by-product it will also act as an oxidant since properties are inherent characteristic. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “the elemental sulfur is present in the medium in excess of the oxidant's solubility limit in water” in lines 1-2. It is not clear what “in excess of the oxidant’s solubility limit in water” is limited to because the solubility limit in water will change based on temperature therefore it is not clear what the amount of elemental sulfur is limited to in the medium. Additionally, Applicant’s specification on pg. 83 states that “The solubility of sulfur is 1.9(+/-0.6) x 10-8 mole S8kg-1”, however this solubility of sulfur does not refer to the solubility of sulfur in water. Moreover, this section of the specification does not provide a temperature of said solubility of sulfur. In interest of advancing prosecution, it is interpreted that elemental sulfur is present in the medium. Applicant should consider amending the claims to recite the amount of elemental sulfur in the medium (composition) that would be equivalent to the excess of the oxidant’s solubility limit in water.  Additionally, Applicant’s specification on pg. 15 states that “The amount of elemental sulfur may be in a range from 1 mg/L to 2 kg/L of the composition”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 2015/0321933) in view of Rasmussen (USPN 5,051,191).
	Regarding claim 1, Jaffe teaches a medium comprising: an ammonium containing contaminant (“ammonium containing contaminant”) (see claim 4), an iron component (“ferric iron”) (see claim 8), and a Feammox bacterium and/or enzyme thereof capable of oxidizing ammonium coupled with reduction of Fe(III) to Fe(II) (“Feammox bacterium is capable of oxidizing ammonium coupled with reduction of Fe(III) to Fe(II)”) (see claim 1).

	In a related field, Rasmussen teaches a method to detoxify sewage sludge (see Entire Abstract) comprising an oxidant (“a liquid regenerative oxidant RO”) (see C5/L63-65) and wherein the oxidant regenerates Fe(lll) via Fe(II) oxidation (“During oxidation of the sludge, Fe3+ is reduced to a ferrous iron ion, Fe2+ which is rapidly re-oxidized by the regenerative oxidant RO” and “the ferrous iron ion, Fe2+, is regenerated in situ back into ferric iron, Fe3+”) (Rasmussen, see C9/L45-50 and C9/L55-58).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Jaffe incorporating by the regenerative oxidant RO as taught by Rasmussen for the benefit utilizing Fe3+ again as a powerful oxidant (Rasmussen, see C9/L56-58; Jaffe, see “ferric iron Fe(III) is the electron acceptor”, see ¶74) and increased amounts of oxidation which could reduce residence time for anaerobic digestion (Rasmussen, see C10/L11-16; Jaffe, “feammox process…under this anaerobic incubation”, see ¶78).  
	Regarding claim 2, Jaffe and Rasmussen teach the medium of claim 1, wherein the Fe(II) oxidation generates hydrogen ions (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties).  
	Regarding composition claims 2-3 and 10, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 3, Jaffe and Rasmussen teach the medium of claim 2, wherein the hydrogen ions are consumed in the ammonium oxidation (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties).  
	Regarding claim 4, Jaffe and Rasmussen teach the medium of claim 1, wherein the iron component comprises Fe(III) (“ferric iron”) (Jaffe, see claim 8).

	Regarding claim 6, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is aqueous-based (“wastewater”) (Jaffe, see claim 1).  
	Regarding claim 7, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is wastewater (“wastewater”) (Jaffe, see claim 1).    
	Regarding claim 8, Jaffe and Rasmussen teach the medium of claim 6 having a pH of 4 to 7 (“pH=2….pH=8”) (Jaffe, see ¶39 & Fig. 25A & B).  
	Regarding claim 9, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is soil (“soil”) (Jaffe, see claim 1).  
	Regarding claim 10, Jaffe and Rasmussen teach the medium of claim 1, wherein the oxidant reduced by regeneration of Fe(III) from Fe(l) forms a compound with Fe(II) in the medium (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties).  
	Regarding claim 11, Jaffe and Rasmussen teach the medium of claim 1, wherein the oxidant (“sulphur dioxide”) (see C8/L15-17) is elemental sulfur (elemental sulfur will form as a by-product) (see C9/L50-55 & C10/L50-55).  
	Regarding claim 12, Jaffe and Rasmussen teach the medium of claim1, further comprising at least one additional contaminant selected from the group consisting of halogenated organic contaminants, chlorinated volatile organic compounds (“chlorinated volatile organic compounds”) (see ¶49), perchloroethylene (PCE), trichloroethylene (TCE), trichloroethane, dichloroethane, vinyl chloride, polychlorinated biphenyls, fuel constituents, benzene, ethylbenzene, toluene, xylene, phenanthrene, methyl tert butyl ether, tertiary butyl alcohol, polyaromatic hydrocarbons, and ethylene dibromide.  

	Regarding claim 46, Jaffe and Rasmussen teach the medium of claim 11, wherein the elemental sulfur is present in the medium (elemental sulfur will form as a by-product) (see C9/L50-55 & C10/L50-55) in excess of the oxidant's solubility limit in water (§112 indefiniteness).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778